Per Curiam.

This court has had under advisement the petition for rehearing filed hy appellants.
In view of the fact that a circuit judge was assigned by reason of a vacancy created by the resignation of a former justice of this court and the author of the opinion, subsequent to the decision rendered in the above-entitled cause, the substitute judge was afforded liberal time to examine and study the briefs and extended record on appeal. The petition before us was given careful consideration and discussed by the full court at a series of conferences.
We find that the petition does not contain a.nv matter of substance which was not taken into consideration heretofore in arriving at the court’s decision. Accordingly, the petition is denied without argument.